SteRnhagen,
dissenting: The amounts distributed by the guardian to the husband and the daughters were transfers without “an adequate and full consideration in money or money’s worth” and, therefore, by reason of section 503 of the Revenue Act of 1932, they should “be deemed a gift.” Furthermore, I think the order of the state court does not per se establish that the transfer was in discharge of an obligation or that it was other than a gift under the revenue act.
Murdock: and Harron agree with this dissent.